 Case 2:20-cv-00080-NT Document 23 Filed 12/02/20 Page 1 of 1          PageID #: 696




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 LISA M. C.,                               )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 2:20-cv-00080-NT
                                           )
 ANDREW M. SAUL, Commissioner of           )
 Social Security,                          )
                                           )
                     Defendant.            )
                                           )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On November 17, 2020, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision (ECF No. 22). The time

within which to file objections has expired, and no objections have been filed. The

Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Commissioner’s decision is VACATED and the

case is REMANDED for further proceedings.



      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 2nd day of December, 2020.
